UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6617


CONRAD L. SLOCUMB,

                Plaintiff - Appellant,

          v.

EILEEN DELANEY, NP Medical; SHERONDA SMITH, RN KCI Medical;
DR. CROSS, MD KCI Medical; MICHAEL BEJHOR, MD SCDC Medical
Director; RENEE WILLIAMS, KCI Mental Health; CLYDE HOLLIDAY,
KCI Mental Health; JIM PAGE, KCI Mental Health, personal and
official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-00458-HMH)


Submitted:   March 30, 2011                 Decided:   April 8, 2011


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Conrad L. Slocumb, Appellant Pro Se.      Janet Brooks Holmes,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Conrad    L.    Slocumb,       a   state   prisoner,   appeals     the

district court’s order dismissing his 42 U.S.C. § 1983 (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.        Slocumb    v.   Delaney,     No.   9:09-cv-00458-HMH

(D.S.C. Mar. 30, 2010).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court    and     argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                           2